Title: Cash Accounts, July 1770
From: Washington, George
To: 



[July 1770]



Cash


July 6—
To Ditto [cash] recd from the Boston’s Burser for my Bull @ 20/
£ 7. 2.0


23—
To Cash of Harrison Manley
27. 0.0


31—
To Ditto of Mr Humpy Peake 6 Dollars
1.16.0


Contra


July 3—
By Charity 15/—Gave the Armr 6
1. 1.0



By Mrs Washington
6.11.3


7—
By Willm Carlin’s acct for self £5.8.6 Ditto for Jno. Parke Custis 3.14.6
9. 3.0


Do—
By Mr [John] Stedlar for Miss Custis 12.18.0 Ditto for J.P. Custis 8.12.
21.10.0


8—
By Miss Custis Pocket Money 2.2. Milly Posey Do .7.6
2. 9.6


16—
By Augs. Darrell Sheriff of the lowr Parish
3.15.6



By Mrs Washington
3. 0.0



By Mr Wm Adam Sheriff of the upper Parish
1. 1.0


20—
By David McCrae for 2 Horses £21.4.0 Saml McChisney for 2 Do 13.10.
34.14.0


21—
By Thos Pursley for Stackg 16 days @ 5/
4. 0.0



By Cornels Palmer workg at Harvest
1.10.2


23—
By John Alton
10. 0.0



By Lund Washington
7. 0.0


25—
By Jno. P. Custis Pocket Money
2.13.0



By Thos Byrd for Cradling at Har[ves]t £2.17.6 for Mowing Hay .9. Makg & fixg Cradles .9.
3.15.6



28—
By Cash paid Edwd Williams
1.10.0



By Ditto to James Cleveland
0.18.9



By Willm Skilling Balle of Accts
1. 4.0



By Charity 10/—Oats &ca 2/
0.12.0


